Title: To George Washington from Major General William Heath, 30 January 1777
From: Heath, William
To: Washington, George



Dear General,
Burling’s near S. Ward’s Jany 30th 1777

I have just received the honor of yours of the 27th Instant.
The last Evening we moved back from the Neighbourhood of Kingsbridge—General Lincoln’s Troops to Dobbs’s Ferry, & Tarry Town—the Connecticut Militia to N. Rochell; and the York Militia towards White Plains—This remove was for the following reasons.
We could not reduce the Fort by Cannonade, being destitute of proper Artillery—As to taking of it by Storm, it is surrounded by Chevaux de Frise hooked together—yet I think it might have been taken, if we had been so happy as to have had a few Continental Troops—but our Army is all Militia, and your Excellency well knows that they are by no means adequate to such an Enterprise—The Houses in the Vicinity so scattered, that the Troops were every hour exposed to surprise, if the Enemy should make a sudden Sally, or continually harrassed by keeping out large Guards, exposed in the open Air, to the Inclemency of the Season—And as there remained little or no probability of Success either against the Fort or Island, & the principal Object now being to collect the Forage, protect the well disposed, and curb the Disaffected—The Generals who were present in Council vizt Lincoln, Wooster, Ten Broeck, & Scott were unanimously of Opinion that as the before mention’d purposes, could be as well answered by the Troops falling back as remaining so near the Fort, and many Inconveniences avoided—the Manoeuvre was advisable and it was accordingly made.
We have collected considerable quantities of Forage—At present it

is Stored at Kingstreet & Wright’s Mills—Large Quantities are still uncollected.
The Person who lately brought me Intelligence from the City, has since I wrote your Excellency, mention’d one Piece which if true (& he thinks it is) is very extraordinary, viz. That General Carltons Army formed a Junction with How’s, before the Army went into the Jersies—and that a small Garrison only is left in Quebec—It is reported here and gains credit that the Enemy have burnt Newport, and left Rhode Island.
Daniel Strang was executed at Peeks Kill on Monday last, agreable to his Sentence—the Tories gave out that we dare not hand him. I have the Honor to be your Excellencys most Humble Servt

W. Heath

